--------------------------------------------------------------------------------

Exhibit 10.3
 
APPLIED DNA SCIENCES, INC.


Applied DNA Sciences, Inc., a Nevada corporation (the “Company”), hereby
certifies that, for value received, __________________ (the “Warrant Holder,”
which term includes its successors and registered assigns) is entitled to
purchase an aggregate of ________ shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) at an exercise price of $0.50 per
share (the “Exercise Price”) per share.


This Warrant is one of a series of warrants (the “Bridge Warrants”) exercisable
for an aggregate of 4,000,000 shares of common stock of the Company.


1.           Exercise of Warrant.  This Warrant may be exercised in whole or in
part at any time or from time to time during the four year period commencing on
September __ 2008 and expiring at 5:00 p.m., New York City time, on September
__, 2012 (the “Exercise Term”), or if such day is a day on which banking
institutions in the State of New York are authorized by law to close, then on
the next succeeding day which shall not be such a day, as follows:


(a)           by presentation and surrender of this Warrant evidencing the
Warrant to be exercised to the Company at its principal office or at the office
of its stock transfer agent, if any, with the Exercise Form annexed hereto duly
executed, and payment of the Exercise Price; or


(b)           by presentation and surrender of this Warrant evidencing the
Warrant to be exercised to the Company at its principal office or at the office
of its stock transfer agent, if any, with the Exercise Form annexed hereto duly
executed, in which event the Company shall issue to the Warrant Holder the
number of shares of Common Stock underlying this Warrant (the “Warrant Shares”)
determined based on the following formula:


X = Y*(A-B)/A


where:


X means the number of Warrant Shares to be issued to the Warrant Holder.


Y means the number of Warrant Shares with respect to which this Warrant is being
exercised.


A means the fair market value of one share of Common Stock as determined in
accordance with the provisions of this Section.


B means the Exercise Price.


The “fair market value” of one share of Common Stock means the average of the
closing bid prices of the Common Stock on The Over The Counter Bulletin Board or
any national securities exchange on trading days during the 12 months
immediately preceding the effective date of exercise of the Warrant and, if
there is no active public market for the Common Stock, the fair market value
shall be the price determined in good faith by the Board of Directors of the
Company.
 
1

--------------------------------------------------------------------------------


 
If any Warrant should be exercised in part only, the Company shall, upon
surrender of this Warrant for cancellation and presentment of the Exercise Form,
execute and deliver new a Warrant or Warrants, as the case may be, evidencing
the rights of the Warrant Holder thereof to purchase the balance of the shares
purchasable thereunder.


Upon receipt by the Company of this Warrant at its office, or by the stock
transfer agent of the Company at its office, in proper form for exercise
together with the payment of the Exercise Price, unless this Warrant is being
exercised pursuant to the cashless exercise option, in which case no payment is
required, the Warrant Holder shall be deemed to be the holder of record of the
Warrant Shares, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such Warrant Shares shall
not then be actually delivered to the Warrant Holder.  Certificates for the
Warrant Shares shall be delivered to the Warrant Holder within a reasonable time
following the exercise of this Warrant in accordance with the foregoing.


2.           Alternative Exercise Provisions. Anything contained herein to the
contrary notwithstanding, subject to compliance by the Warrant Holder with the
restrictions on offer and sale referred to in Section 11 hereof, the Warrant
Holder, at its option, may exercise this Warrant, in whole or in part, during
the Exercise Term by delivering to the Company a confirmation slip issued by a
brokerage firm that is a member of the National Association of Securities
Dealers, Inc. or the equivalent governing body for broker-dealers in other
nations, with respect to the sale of those number of Warrant Shares for which
this Warrant is being exercised, together with the payment of the Exercise
Price, unless this Warrant is being exercised pursuant to the cashless exercise
option, in which case no payment is required, and, in such case, the Company
shall deliver certificates representing such Warrant Shares on settlement date
at the office of the Company’s stock transfer agent.


3.           Reservation and Listing of Shares. The Company hereby agrees that
at all times there shall be reserved for issuance and delivery upon exercise of
this Warrant, such number of shares of its Common Stock as shall be required for
issuance and delivery upon exercise of this Warrant. As long as this Warrant is
outstanding, the Company shall use its best efforts to cause all shares of
Common Stock issuable upon the exercise of this Warrant to be listed on The Over
The Counter Bulletin Board or on NASDAQ or a national securities exchange, if
such shares of Common Stock, as a class, are theretofore so listed.


4.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. Any
fraction of a share called for upon any exercise hereof shall be canceled. The
Warrant Holder, by his acceptance hereof, expressly waives any right to receive
any fractional share of stock or fractional Warrant upon exercise of this
Warrant.


5.           Exchange, Transfer, Assignment or Loss of Warrant. This Warrant is
exchangeable, without expense, at the option of the Warrant Holder, upon
presentation and surrender of this Warrant evidencing such Warrants to the
Company at its office or at the office of its stock transfer agent, if any, for
other Warrants of different denominations entitling the Warrant Holder thereof
to purchase in the aggregate the same number of shares of Common Stock as are
purchasable thereunder at the same respective Exercise Price. Subject to Section
11 hereof, upon surrender of this Warrant to the Company at its principal office
or at the office of its stock transfer agent, if any, with a duly executed
assignment form and funds sufficient to pay the applicable transfer tax, if any,
the Company shall, without charge, execute and deliver new Warrant(s) in the
name of the assignee named in such instrument of assignment and the original
Warrant shall promptly be canceled. This Warrant may be divided or combined with
other Warrants which carry the same rights upon presentation of this Warrant at
the office of the Company or at the office of its stock transfer agent, if any,
together with a written notice signed by the Warrant Holder hereof specifying
the names and denominations in which new Warrants are to be issued. Upon receipt
by the Company of evidence satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
reasonably satisfactory indemnification, and upon surrender and cancellation of
this Warrant, if mutilated, the Company will execute and deliver new Warrants of
like tenor and date.
 
2

--------------------------------------------------------------------------------


 
6.           Rights of the Warrant Holder. The Warrant Holder shall not, by
virtue hereof, be entitled to any rights of a share holder of the Company until
exercise of any Warrants.


7.           Adjustments of Purchase Price and Number of Shares.


(a)           Subdivision and Combination. If the Company shall at any time
subdivide or combine the outstanding shares of Common Stock by way of stock
split, reverse stock split or the like, the Exercise Price shall forthwith be
proportionately increased or decreased.


(b)           Adjustment in Number of Shares. Upon each adjustment of the
Exercise Price pursuant to the provisions of paragraph 7(a), the number of
shares of Common Stock issuable upon the exercise of this Warrant shall be
adjusted to the nearest full share of Common Stock by multiplying a number equal
to the Exercise Price in effect immediately prior to such adjustment by the
number of shares of Common Stock issuable upon exercise of this Warrant
immediately prior to such adjustment and dividing the product so obtained by the
adjusted Exercise Price.


(c)           Reclassification, Consolidation, Merger, etc. In case of any
reclassification or change of the outstanding shares of Common Stock (other than
a change in par value to no par value, or from no par value to par value, or as
a result of a subdivision or combination), or in the case of any consolidation
of the Company with, or merger of the Company into, another corporation (other
than a consolidation or merger in which the Company is the surviving corporation
and which does not result in any reclassification or change of the outstanding
shares of Common Stock, except a change as a result of a subdivision or
combination of such shares or a change in par value, as aforesaid), or in the
case of a sale or conveyance to another corporation of all or a substantial part
of the property of the Company, the Warrant Holder shall thereafter have the
right to purchase the kind and number of shares of stock and other securities
and property receivable upon such reclassification, change, consolidation,
merger, sale or conveyance as if the Warrant Holder were the owner of the shares
of Common Stock underlying this Warrant immediately prior to any such events at
a price equal to the product of (x) the number of shares issuable upon exercise
of this Warrant and (y) the Exercise Price in effect immediately prior to the
record date for such reclassification, change, consolidation, merger, sale or
conveyance as if such Warrant Holder had exercised this Warrant.


(d)           Dividends and Other Distributions with Respect to Outstanding
Securities. In the event that the Company shall at any time prior to the
exercise of all Warrants declare a dividend (other than a dividend consisting
solely of shares of Common Stock or a cash dividend or distribution payable out
of current or retained earnings) or otherwise distribute to the holders of its
Common Stock any monies, assets, property, rights, evidences of indebtedness,
securities (other than shares of Common Stock), whether issued by the Company or
by another person or entity, or any other thing of value, the Warrant Holder of
the unexercised Warrants shall thereafter be entitled, in addition to the shares
of Common Stock or other securities receivable upon the exercise thereof, to
receive, upon the exercise of such Warrants, the same monies, property, assets,
rights, evidences of indebtedness, securities or any other thing of value that
they would have been entitled to receive at the time of such dividend or
distribution. At the time of any such dividend or distribution, the Company
shall make appropriate reserves to ensure the timely performance of the
provisions of this Subsection 7(e).
 
3

--------------------------------------------------------------------------------


 
(e)           Warrant After Adjustment. Irrespective of any change pursuant to
this Section 7 in the Exercise Price or in the number, kind or class of shares
or other securities or other property obtainable upon exercise of this Warrant,
this Warrant may continue to express as the Exercise Price and as the number of
shares obtainable upon exercise, the same price and number of shares as are
stated herein.


(f)           Statement of Calculation. Whenever the Exercise Price shall be
adjusted pursuant to the provisions of this Section 7, the Company shall
forthwith file at its principal office, a statement signed by an executive
officer of the Company specifying the adjusted Exercise Price determined as
above provided in such section. Such statement shall show in reasonable detail
the method of calculation of such adjustment and the facts requiring the
adjustment and upon which the calculation is based. The Company shall forthwith
cause a notice setting forth the adjusted Exercise Price to be sent by certified
mail, return receipt requested, postage prepaid, to the Warrant Holder.


8.           Redemption Rights.  This Warrant may be redeemed at the option of
the Company at a redemption price equal to $0.01 at any time subsequent to the
earlier of (i) the date three years from the date of the first issuance and sale
of a Bridge Warrant and (ii) the date that the Common Stock has traded on The
Over the Counter Bulletin Board at or above $1.00 per share for 20 consecutive
trading days.  The Company may exercise this right of redemption by written
notice to the Warrant Holder together with payment of the redemption price.


9.           Definition of “Common Stock”. For the purpose of this Warrant, the
term “Common Stock” shall mean, in addition to the class of stock designated as
the Common Stock, $.001 par value, of the Company on the date hereof, any class
of stock resulting from successive changes or reclassifications of the Common
Stock consisting solely of changes in par value, or from par value to no par
value, or from no par value to par value. If at any time, as a result of an
adjustment made pursuant to one or more of the provisions of Section 7 hereof,
the shares of stock or other securities or property obtainable upon exercise of
this Warrant shall include securities of the Company other than shares of Common
Stock or securities of another corporation, then thereafter the amount of such
other securities so obtainable shall be subject to adjustment from time to time
in a manner and upon terms as nearly equivalent as practicable to the provisions
with respect to Common Stock contained in Section 7 hereof and all other
provisions of this Warrant with respect to Common Stock shall apply on like
terms to any such other shares or other securities.


10.           Reserved.


4

--------------------------------------------------------------------------------


 
11.           Restrictions on Offer and Sale. THE OFFER AND SALE OF THE
SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH OR APPROVED OR
DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY
SECURITIES COMMISSION OR REGULATORY AUTHORITY AND ARE BEING OFFERED PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER THE ACT.


THE SALE, ASSIGNMENT, CONVEYANCE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE
SECURITIES REPRESENTED BY THIS WARRANT IS PROHIBITED EXCEPT (1) PURSUANT TO
REGISTRATION UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT, AND ANY CERTIFICATE REPRESENTING WARRANT SHARES
SHALL BEAR A LEGEND TO SUCH EFFECT.


12.           Notices to Warrant Holders. Nothing contained in this Warrant
shall be construed as conferring upon the Warrant Holder the right to vote or to
consent or to receive notice as a share holder in respect of any meetings of
share holders for the election of directors or any other matter, or as having
any rights whatsoever as a share holder of the Company. If, however, at any time
prior to the expiration of this Warrant and its exercise, any of the following
events shall occur:


(a)           The Company shall take a record of the holders of its shares of
Common Stock for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or


(b)           The Company shall offer to all the holders of its Common Stock any
additional shares of capital stock of the Company or securities convertible into
or exchangeable for shares of capital stock of the Company, or any warrant,
right or option to subscribe therefor; or


(c)           A dissolution, liquidation or winding up of the Company (other
than in connection with a consolidation or merger) or a sale of all or
substantially all of its property, assets and business shall be proposed; or


(d)           There shall be any capital reorganization or reclassification of
the capital stock of the Company, or consolidation or merger of the Company with
another entity; then, in anyone or more of said events, the Company shall give
written notice of such event at least fifteen (15) days prior to the date fixed
as a record date or the date of closing the transfer books for the determination
of the share holders entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, warrants or options, or entitled
to vote on such proposed dissolution, liquidation, winding up or sale. Such
notice shall specify such record date or the date of closing the transfer books,
as the case may be. Failure to give such notice or any defect therein shall not
affect the validity of any action taken in connection with the declaration or
payment of any such dividend or distribution, or the issuance of any convertible
or exchangeable securities or subscription rights, warrants or options, or any
proposed dissolution, liquidation, winding up or sale.


5

--------------------------------------------------------------------------------


 
13.           Notices.


(a)           All communications under this Warrant shall be in writing and
shall be mailed by certified mail, postage prepaid, return receipt requested, or
telecopied with confirmation of receipt or delivered by hand or by overnight
delivery service:
 

                If to the Company at:  Applied DNA Sciences, Inc.     Attn:
James A. Hayward, Chief Executive Officer     25 Health Sciences Drive, Suite
113     Stony Brook, New York 11790  

 
 
If to the Warrant Holder, to the address of such Warrant Holder as it appears in
the stock or warrant ledger of the Company.


(b)           Any notice so addressed, when mailed by registered or certified
mail shall be deemed to be given three days after so mailed, when telecopied
shall be deemed to be given when transmitted, or when delivered by hand or
overnight shall be deemed to be given when hand delivered or on the day
following deposit with the overnight delivery service.


14.           Successors. All the covenants and provisions of this Warrant by or
for the benefit of the Warrant Holder shall inure to the benefit of his
successors and assigns hereunder.


15.           Termination. This Warrant will terminate on the earlier of (a) the
expiration date of this Warrant or (b) the date this Warrant has been exercised.


16.           Governing Law. This Warrant shall be deemed to be made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the laws of said State, excluding choice of law principles
thereof.


17.           Entire Agreement, Amendment, Waiver. This Warrant and all
attachments hereto and all incorporation by references set forth herein, set
forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them. This Warrant
may be amended, the Company may take any action herein prohibited or omit to
take any action herein required to be performed by it, and any breach of any
covenant, agreement, warranty or representation may be waived, only if the
Company has obtained the written consent or waiver of the Warrant Holder. No
course of dealing between or among any persons having any interest in this
Warrant will be deemed effective to modify, amend or discharge any part of this
Warrant or any rights or obligations of any person under or by reason of this
Warrant.






THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Warrant as of this __ day
of September, 2007.




                                                                                                                                  
APPLIED DNA SCIENCES, INC
 
                                                                                                                                                                                                  
By:  ___________________________________
                                                                                                                                   Name:
James A. Hayward
                                                                                                                                  
Title: Chief Executive Officer
 
7

--------------------------------------------------------------------------------


 
APPLIED DNA SCIENCES, INC.
 
WARRANT ASSIGNMENT FORM
 
(To be signed only upon assignment of Warrant)
 
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Name and address of assignee must be printed or typewritten)


the rights of the undersigned with respect to the Warrant surrendered herewith
to the extent of ________________________ ( _____ ) shares of Common Stock,
$.001 par value per share, of Applied DNA Sciences, Inc. (the “Company”), hereby
irrevocably constituting and appointing ____________________, attorney to make
such transfer on the books of the Company, with full power of substitution in
the premises.



Dated:  ___________________________________  
___________________________________________     Signature of Registered Holder  
    Signature(s) Guaranteed:   ____________________________________________    
Signature of Registered Holder, if
more than one
      ___________________________________________        
___________________________________________     Name of Registered Holder      
    ___________________________________________    
Name of Registered Holder, if
more than one

 


 
Note:
The above signature(s) must correspond with the name(s) as it (they) appear(s)
upon the Warrant in every particular, without alteration or enlargement or any
change whatever.

 
8

--------------------------------------------------------------------------------


 
APPLIED DNA SCIENCES, INC.


WARRANT EXERCISE FORM


(To be executed upon exercise Warrant)


The undersigned, the record holder of this Warrant, hereby irrevocably elects to
exercise the right, represented by this Warrant, to purchase ___ of the Warrant
Shares.


The undersigned requests that a certificate for the Warrant Shares being
purchased be registered in the name of ______________ and that such certificate
be delivered to __________.
 



Dated:  ___________________________________  
___________________________________________     (Signature)                
____________________________________________    
(Printed Name)

 
 
 
 
9